Citation Nr: 1606028	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-19 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar disc syndrome, claimed as a low back disorder.

2.  Entitlement to service connection for pain in the right lower extremity, claimed as radiculopathy.

3.  Entitlement to service connection for pain in the left lower extremity, claimed as radiculopathy.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Following an April 2011 RO hearing and a September 2011 video conference hearing, the Board remanded this case in November 2013.  The case returns to the Board from the North Little Rock, Arkansas VARO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2013 remand, the Board drew attention to a June 1981 VA treatment record (dated while the Veteran was still on active duty) in noting that the examiner who conducted a May 2011 VA examination based an unfavorable nexus opinion on an inaccurate history of no treatment for back pain in service.  The Board also noted that the same examination revealed a diagnosis of congenital acquired spondylosis at L4-L5, with canal stenosis and left foraminal narrowing along with impingement on the right S1 nerve root, and stressed that while a congenital or developmental defect generally may not be service connected as a matter of law, service connection may be granted if such a defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990).  Upon remand, the Board requested a new examination and nexus opinion addressing the Veteran's claim under theories of both direct service connection and aggravation of a congenital defect.

Pursuant to the Board's remand instructions, a further VA spine examination was conducted in May 2014.  Regrettably, the examination opinion is inadequate.  The examiner rendered a diagnosis of degenerative disc disease and spondylosis, but provided a very problematic nexus opinion:

The [service treatment records] are silent for back complaints as are the medical records for over a year after discharge.  He does have a congenital disorder.  However his medical records do not support his back condition being due to his service nor aggrevated [sic] by his service.  He reports working in construction for about 10 years after service.  His current back condition is as likely as not related to normal wear and tear.  

There are several problems with this opinion.  First, the examiner again cited to an inaccurate medical history, insofar as the example of in-service treatment in June 1981 was not acknowledged.  Second, the examiner failed to specify whether the congenital disease in question (spondylosis) was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.  Third, to the extent the examiner provided a rationale for the negative direct service connection nexus opinion, his statement that the disability "is as likely as not related to normal wear and tear" could conversely be read as suggesting that such disability was as likely as not not related to normal wear and tear.  

Overall, the Board finds that this opinion is too flawed, and not sufficiently in accordance with the Board's prior remand instructions, to provide a probative basis for an adjudication at this time.  A further VA examination and opinion are thus warranted in this case.

As noted in the prior remand, the claims for service connection for right and left lower extremity pain, claimed as radiculopathy, are inextricably intertwined with the spine claim, and any adjudication of those claims must be deferred until that claim can be adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered); see also 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA spine examination, with an examiner who has reviewed the claims file in its entirety.  The examiner should interview the Veteran, conduct all necessary testing, render diagnoses (including of any associated objective neurological abnormalities, such as radiculopathy), and render opinions on the following:

a) Is it at least as likely as not (a 50 percent or greater probability) that an acquired spine disorder (e.g., degenerative disc disease) is etiologically related to service; and 

b) Is it at least as likely as not that a congenital defect of the spine (e.g., spondylosis) was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.

The examiner is reminded that the Veteran was treated in June 1981, during service, for complaints of back pain.  (This report is located in VA medical records, rather than the service treatment records, however.)  This fact should be fully taken into account in rendering both requested opinions.

All opinions must be supported by a detailed rationale in a typewritten report.

2.  Then, the case must be readjudicated.  If the determination of any claim remains unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




